DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and have been examined in this application. This communication is the first office action on the merits.

Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities:
Claims 1-20 recite the limitations regularly recite “the” and “said”. Although this is not grammatically incorrect, for consistency, the Examiner recommends using only one of “the” or “said” preceding limitations which have antecedent basis.
Claim 17 recites the limitation “said sensors, connectors, and imaging systems include both external components and interior components” in lines 8-9, which is grammatically incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 5, 9, 11, 16 and 17-20
With respect to claims 5 and 11, it is unclear whether the limitations enclosed in parentheses are intended to further limit the claim language or are merely examples.
Claim 9 recites the limitations “the identity”, “the seat occupant”, and “the thermal condition”. There is insufficient antecedent basis for these limitations in the claim. Claims 16 and 20 are rejected under the same rationale.
Claim 17 recites the limitation “the conditions” in line 1. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 (The method of controlling conditions within the cabin of an autonomous vehicle and maximizing power utilization of Claim 11, wherein said cabin condition-impacting instructions control air output flow volume, air temperature, air flow distribution, air intake volume, and regulation of energy flow.) is improper because it does not depend from a preceding claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The Examiner recommends canceling misnumbered claim 11 and submitting a new claim (e.g., new claim 21) including the aforementioned subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-8, 10, 12-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallya et al. (Pub. No.: WO 2017/076433 A1, hereinafter “Mallya”) in view of Jackson (Pub. No.: US 2019/0009641 A1).

With respect to claim 1, Mallya discloses a method of controlling conditions within the cabin of a vehicle (enclosures such as vehicles to provide thermal comfort, see at least: pg. 1 ln. 10-11) and maximizing power utilization, the method including the steps of:
forming a thermal system including an intelligent controller (artificial neural network, see at least: pg. ln. 22-24), said controller including an input layer (input layer of the artificial neural network, see at least: pg. 3 ln 6-7), an output layer (output layer of the artificial neural network, see at least: pg. 3 ln. 23-24), and an intermediate layer (first input layer of the artificial neural network, see at least: pg. 3 ln. 13-14), said intelligent controller including software capable of learning based on selected inputs (The artificial neural network is trained using a trained dataset, see at least: pg. 15 ln. 22-23);
providing sensors, connectors, and imaging systems associated with the cabin (the sensors 106 may include temperature sensor, humidity sensor, air quality sensor, occupant detection unit such as barcode scanner, CCTV cameras, meeting scheduler, etc. see at least: pg. 9 ln. 27-30);
(The control unit 108 controls the HVAC unit 104 based on inputs from the sensors 106, see at least: pg. 10 ln. 2-3; In some embodiments, the control unit 108 determines the HVAC conditions desired inside the enclosure 102 using an artificial neural network, see at least: pg. 10 ln. 13-15);
causing the intelligent controller to make a decision based on acquired knowledge and learned responses regarding power consumption and cabin conditions; and
outputting cabin condition-impacting instructions to condition-controlling systems (the control unit 108 generates a control signal to turn off the HVAC unit when there are no occupants detected in the enclosure and sends a control signal such that the HVAC unit consumes minimal energy to treat the air when few occupants are in the enclosure, see at least: pg. 10 ln. 24 – pg. 11 ln. 4).
Mallya fails to teach that the vehicle is an autonomous vehicle. However, this feature is taught by Jackson (the present disclosure relates to passenger cabin climate control strategies for energy savings in autonomous vehicles, see at least: p. [0001]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle disclosed by Mallya to be an autonomous vehicle as taught by Jackson because it is old and well known in the art that both manually driven and autonomous vehicles utilize automatic climate control features to provide comfort to cabin occupants.

With respect to claim 2, the combination of Mallya in view of Jackson teaches the method of controlling conditions within the cabin of an autonomous vehicle and maximizing power utilization of Claim 1. Additionally, Jackson teaches wherein said selected inputs are (one or more inputs from a sensor array which provides vehicle data such as vehicle-exterior ambient temperature, passenger cabin solar load, passenger cabin humidity; a control module determines a vehicle operating status, see at least: p. [0010] and [0011]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Mallya in view of Jackson with the aforementioned additional features of Jackson because each of these inputs has an effect on the cabin climate and, when accounted for, improves the energy efficiency and occupant comfort for the autonomous vehicle.

With respect to claim 4, the combination of Mallya in view of Jackson teaches the method of controlling conditions within the cabin of an autonomous vehicle and maximizing power utilization of Claim 2. Additionally, Jackson teaches wherein said vehicle data is selected from the group consisting of global positioning (GPS) data (determining whether the vehicle has reached a desired pickup location using the vehicle navigational controls system which includes GPS, see at least: p. [0002] and [0029]), vehicle posture data, vehicle identification, vehicle speed, ambient external temperature (see at least: p. [0010]), cabin temperature (vehicle-interior temperature, see at least: p. [0024]), ambient external humidity, cabin humidity (vehicle-interior humidity, see at least: p. [0024]), user settings, and interior condition data (e.g., open or closed status of the vehicle doors, see at least: p. [0024]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Mallya in view of Jackson with the aforementioned additional features of Jackson to optimize the automated HVAC 

With respect to claim 5, the combination of Mallya in view of Jackson teaches the method of controlling conditions within the cabin of an autonomous vehicle and maximizing power utilization of Claim 2. Additionally, Mallya teaches further including data inputs selected from the group consisting of solar radiation (as determined by triaxle coordinates [3D axis]), vehicle cabin and occupant positions (both by way of 3D axis space determination), occupant thermal distribution (by way of 2D imaging), cabin temperature distribution, cabin humidity (humidity inside the enclosure, see at least: pg. 2 ln. 25), and batter power demands (e.g., energy saving mode, see at least: pg. 10 ln. 16).

With respect to claim 6, the combination of Mallya in view of Jackson teaches the method of controlling conditions within the cabin of an autonomous vehicle and maximizing power utilization of Claim 1. Additionally, Jackson teaches wherein said sensors, connectors, and imaging systems include both external components and interior components (e.g., vehicle exterior ambient temperature sensor, see at least: p. [0013], climate control system 120 in operative communication with the HVAC system 108, see at least: p. [0023], cameras in the cabin, see at least: p. [0028]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Mallya in view of Jackson to include both external components and interior components, as taught by Jackson, in order to enable the autonomous vehicle to optimize the automated HVAC operations based on external 

With respect to claim 7, the combination of Mallya in view of Jackson teaches the method of controlling conditions within the cabin of an autonomous vehicle and maximizing power utilization of Claim 6. Additionally, Jackson teaches wherein said external components are selected from the group consisting of temperature sensors (see at least: p. [0010]), humidity sensors, internet connectors, and GPS/vehicle posture connectors.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Mallya in view of Jackson with the aforementioned additional features of Jackson to optimize the automated HVAC operations based on data relating to factors which are known to affect occupant comfort and power consumption.

With respect to claim 8, the combination of Mallya in view of Jackson teaches the method of controlling conditions within the cabin of an autonomous vehicle and maximizing power utilization of Claim 6. Additionally, Jackson teaches wherein said interior components are selected from the group consisting of temperature sensors, humidity sensors (see at least: p. [0024]), and seat occupancy sensors (occupancy sensors 136, see at least: p. [0028]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Mallya in view of Jackson with the aforementioned additional features of Jackson to optimize the automated HVAC 

With respect to claim 10, the combination of Mallya in view of Jackson teaches the method of controlling conditions within the cabin of an autonomous vehicle and maximizing power utilization of Claim 1. Additionally, Mallya teaches wherein said decision based on acquired knowledge and learned responses regarding power consumption and cabin conditions determines a power balance between upon desired power consumption and actual power consumption (the HVAC unit 102 consumes minimal energy to treat the air, see at least: pg. 11 ln. 1-2).

With respect to claim 12, Mallya discloses a thermal control system for controlling the conditions within the cabin of a vehicle (enclosures such as vehicles to provide thermal comfort, see at least: pg. 1 ln. 10-11) and maximizing power utilization, the thermal control system comprising:
an intelligent controller (artificial neural network, see at least: pg. ln. 22-24), said controller including an input layer (input layer of the artificial neural network, see at least: pg. 3 ln 6-7), an output layer (output layer of the artificial neural network, see at least: pg. 3 ln. 23-24), and an intermediate layer (first input layer of the artificial neural network, see at least: pg. 3 ln. 13-14), said intelligent controller defining a neural network that includes software capable of learning based on selected inputs (The artificial neural network is trained using a trained dataset, see at least: pg. 15 ln. 22-23); and
(the sensors 106 may include temperature sensor, humidity sensor, air quality sensor, occupant detection unit such as barcode scanner, CCTV cameras, meeting scheduler, etc. see at least: pg. 9 ln. 27-30); and
at least one condition-adjusting output component (the control unit 108 generates a control signal to turn off the HVAC unit when there are no occupants detected in the enclosure and sends a control signal such that the HVAC unit consumes minimal energy to treat the air when few occupants are in the enclosure, see at least: pg. 10 ln. 24 – pg. 11 ln. 4).
Mallya fails to teach that the vehicle is an autonomous vehicle. However, this feature is taught by Jackson (the present disclosure relates to passenger cabin climate control strategies for energy savings in autonomous vehicles, see at least: p. [0001]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle disclosed by Mallya to be an autonomous vehicle as taught by Jackson because it is old and well known in the art that both manually driven and autonomous vehicles utilize automatic climate control features to provide comfort to cabin occupants.

With respect to claim 13, the combination of Mallya in view of Jackson teaches the thermal control system of Claim 12. Additionally, Jackson teaches wherein said sensors, connectors, and imaging systems include both external components and interior components (e.g., vehicle exterior ambient temperature sensor, see at least: p. [0013], climate control system 120 in operative communication with the HVAC system 108, see at least: p. [0023], cameras in the cabin, see at least: p. [0028])
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Mallya in view of Jackson to include both external components and interior components, as taught by Jackson, in order to enable the autonomous vehicle to optimize the automated HVAC operations based on external and interior data relating to factors which are known to affect occupant comfort and power consumption.

With respect to claim 14, the combination of Mallya in view of Jackson teaches the thermal control system of Claim 13. Additionally, Jackson teaches wherein said external components are selected from the group consisting of temperature sensors (see at least: p. [0010]), humidity sensors, internet connectors, and GPS/vehicle posture connectors.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Mallya in view of Jackson with the aforementioned additional features of Jackson to optimize the automated HVAC operations based on data relating to factors which are known to affect occupant comfort and power consumption.

With respect to claim 15, the combination of Mallya in view of Jackson teaches the thermal control system of Claim 14. Additionally, Jackson teaches wherein said interior components are selected from the group consisting of temperature sensors, humidity sensors (see at least: p. [0024]), and seat occupancy sensors (occupancy sensors 136, see at least: p. [0028]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Mallya in view of Jackson 

With respect to claim 17, Mallya discloses a thermal control system for controlling the conditions within the cabin of a vehicle (enclosures such as vehicles to provide thermal comfort, see at least: pg. 1 ln. 10-11) and maximizing power utilization, the thermal control system comprising:
an intelligent controller (artificial neural network, see at least: pg. ln. 22-24), said controller including an input layer (input layer of the artificial neural network, see at least: pg. 3 ln 6-7), an output layer (output layer of the artificial neural network, see at least: pg. 3 ln. 23-24), and an intermediate layer (first input layer of the artificial neural network, see at least: pg. 3 ln. 13-14), said intelligent controller defining a neural network that includes software capable of learning based on selected inputs (The artificial neural network is trained using a trained dataset, see at least: pg. 15 ln. 22-23); and
sensors, connectors, and imaging systems associated with the autonomous vehicle (the sensors 106 may include temperature sensor, humidity sensor, air quality sensor, occupant detection unit such as barcode scanner, CCTV cameras, meeting scheduler, etc. see at least: pg. 9 ln. 27-30); and
at least one condition-adjusting output component (the control unit 108 generates a control signal to turn off the HVAC unit when there are no occupants detected in the enclosure and sends a control signal such that the HVAC unit consumes minimal energy to treat the air when few occupants are in the enclosure, see at least: pg. 10 ln. 24 – pg. 11 ln. 4)
Mallya fails to teach that the vehicle is an autonomous vehicle. However, this feature is taught by Jackson (the present disclosure relates to passenger cabin climate control strategies for energy savings in autonomous vehicles, see at least: p. [0001]). Mallya also fails to teach said sensors, connectors, and imaging systems include both external components and interior components. However, this feature is taught by Jackson: (e.g., vehicle exterior ambient temperature sensor, see at least: p. [0013], climate control system 120 in operative communication with the HVAC system 108, see at least: p. [0023], cameras in the cabin, see at least: p. [0028]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle disclosed by Mallya to be an autonomous vehicle as taught by Jackson because it is old and well known in the art that both manually driven and autonomous vehicles utilize automatic climate control features to provide comfort to cabin occupants. It also would have been obvious to include both external components and interior components, as taught by Jackson, in order to enable the autonomous vehicle to optimize the automated HVAC operations based on external and interior data relating to factors which are known to affect occupant comfort and power consumption.

With respect to claim 18, the combination of Mallya in view of Jackson teaches the thermal control system of Claim 17. Additionally, Jackson teaches wherein said external components are selected from the group consisting of temperature sensors (see at least: p. [0010]), humidity sensors, internet connectors, and GPS/vehicle posture connectors.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Mallya in view of Jackson 

With respect to claim 19, the combination of Mallya in view of Jackson teaches the thermal control system of Claim 18. Additionally, Jackson teaches wherein said interior components are selected from the group consisting of temperature sensors, humidity sensors (see at least: p. [0024]), and seat occupancy sensors (occupancy sensors 136, see at least: p. [0028]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Mallya in view of Jackson with the aforementioned additional features of Jackson to optimize the automated HVAC operations based on data relating to factors which are known to affect occupant comfort and power consumption.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallya in view of Jackson, as applied to claim(s) 1, above, and further in view of Goldman-Shenhar et al. (Pub. No.: US 2017/0349027 A1, hereinafter “Goldman”).

With respect to claim 3, the combination of Mallya in view of Jackson teaches the method of controlling conditions within the cabin of an autonomous vehicle and maximizing power utilization of Claim 2, but fails to teach the following feature.
However, this feature is taught by Goldman: wherein said internet data is selected from the group consisting of weather report data and user account data (remote systems 34 / 50 providing any of a wide variety of information, such as user identifying data, user history data, user selections or user preferences, contextual data (weather...), see at least: p. [0118]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Mallya in view of Jackson with the aforementioned features of Goldman in order to utilize internet-sourced data to optimize the automated HVAC operations based on data relating to factors which are known to affect occupant comfort and power consumption.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallya in view of Jackson, as applied to claim(s) 1, above, and further in view of Wijaya et al. (Pub. No.: US 2010/0286830 A1, hereinafter “Wijaya”).

With respect to claim 11, the combination of Mallya in view of Jackson teaches the method of controlling conditions within the cabin of an autonomous vehicle and maximizing power utilization of Claim 10, but fails to teach the following features.
However, these features are taught by Wijaya: wherein said determination of power balance is determined by various sensed conditions selected from the group consisting of ambient vehicle power, solar radiation power (solar load (SL), see at least: p. [0038]), vehicle conduct or operating power (including the power to the cabin 3D space and the power to the occupant 3D space), and battery cooling power.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Mallya in view of Jackson with the 

Improperly numbered claim 11 and claims 9, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallya in view of Jackson, as applied to claim(s) 1, above, and further in view of Schumacher et al. (Pub. No.: US 2017/0334263 A1, hereinafter “Schumacher”).

With respect to the following claimed subject matter in improperly numbered claim 11, the combination of Mallya in view of Jackson teach the method of claim 1, but fail to teach the following features.
However, these features area taught by Schumacher: cabin condition-impacting instructions which control air output flow volume, air temperature, air flow distribution (the controller 22 automatically commands the HVAC system to direct cool airflow q.sub.cv1 through the vent 56 onto the occupant 16, see at least: p. [0092]), air intake volume, and regulation of energy flow (Power management control features reduce compressor and/or alternator load on the engine by simultaneously adjusting or reducing HVAC system operation while adjusting or increasing power to certain auxiliary thermal conditioning system devices. See at least: p. [0083]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Mallya in view of Jackson with the aforementioned features of Schumacher in order to further optimize occupant comfort and power consumption.

With respect to claim 9, the combination of Mallya in view of Jackson teaches the method of controlling conditions within the cabin of an autonomous vehicle and maximizing power utilization of Claim 8, but fail to teach the following features.
However, these features are taught by Schumacher: wherein said interior components include imaging system components to determine seat occupancy, the identity of the seat occupant (occupant detection and personal identification, see at least: p. [0075], camera, see at least: p. [0097]), and the thermal condition of the seat occupant (skin temperature, see at least: p. [0080]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Mallya in view of Jackson with the aforementioned features of Schumacher in order to customize the automated HVAC operations to each particular occupant of the vehicle.

With respect to claim 16, the combination of Mallya in view of Jackson teaches the thermal control system of Claim 15, but fails to teach the following features.
However, these features are taught by Schumacher: wherein said interior components include imaging system components to determine seat occupancy, the identity of the seat occupant (occupant detection and personal identification, see at least: p. [0075], camera, see at least: p. [0097]), and the thermal condition of the seat occupant (skin temperature, see at least: p. [0080]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Mallya in view of Jackson with the 

With respect to claim 20, the combination of Mallya in view of Jackson teaches the thermal control system of Claim 19, but fails to teach the following features.
However, these features are taught by Schumacher: wherein said interior components include imaging system components to determine seat occupancy, the identity of the seat occupant (occupant detection and personal identification, see at least: p. [0075], camera, see at least: p. [0097]), and the thermal condition of the seat occupant (skin temperature, see at least: p. [0080]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Mallya in view of Jackson with the aforementioned features of Schumacher in order to customize the automated HVAC operations to each particular occupant of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662